DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Reply filed on 10/03/2022. Claims 1-3, 6-11, and 14-16 are pending in the case. Claims 1 and 9 are independent claims.

Response to Arguments
Applicant argues that the cited references, and specifically Malik, do “not teach federated intermediary servers,” and therefore cannot teach the limitation, “wherein at least one of the service edge devices selected is subscribed to a different service intermediary server from the service intermediary server performing the selection.” This is erroneous. Notably absent from the Applicant’s purported tautology is that the cited claim language does not refer to “federated intermediary servers.” Rather, the claim language merely requires that the service edge devices selected is subscribed to a different service intermediary server from the service intermediary server performing the selection, and this limitation is to be interpreted as broad as reasonably possible (see MPEP 2111). In this way, the subset of client systems selected for training is subscribed to different service intermediary servers. For example, client system 130 depicted in figure 1 of Malik is subscribed to service intermediary servers 170 (third-party system) and 160/162 (social-networking system and servers) (see also paragraph 34 and 42 for the specific services that the client system 130 is subscribed to with the intermediary servers). Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Capopta et al. (U.S. Pat. App. Pub. No. 2020/0410288, hereinafter Capopta) in view of Nagaraju et al. (U.S. Pat. App. Pub. No. 2018/0032908, hereinafter Nagaraju), Malik et al. (U.S. Pat. App. Pub. No. 2021/0117780, hereinafter Malik), and Hinton et al. (U.S. Pat. App. Pub. No. 2013/0227099, hereinafter Hinton).

As to independent claim 1, Capopta teaches:
A system for intelligent service intermediation, comprising (Abstract):
one or more service edge device comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to (Figure 1. edge devices 122. Paragraph 42, devices 122 (also referred to as edge devices or worker devices 122). Each device 122 may execute software configured to train a model. Each device 122 may collect and/or store data relating to the model. Paragraph 143 et seq.):
receive updated local machine and deep learning global model parameters (Paragraph 52, devices 122 receive at least instructions, updates, the model, and model parameters from the campaign server);
apply the updated local machine and deep learning global model parameters to the local models stored in the service edge device (Paragraph 61, devices 122 may use trained models (using received parameters));
receive local data from service edge device sensors (Paragraph 62, device 122 may be configured to acquire sensor data. Paragraph 122);
feed the received local data as input into one or more of the updated local machine and deep learning models to generate output actions responsive to a service edge device user query (Paragraph 45, models may obtain data through a data collection interface that makes available local data from the sensors through a common API. Paragraph 47, a model (e.g. machine-learned network). Paragraph 2, data from remote sensors is continuously collected, communicated, and processed to make inferences. Paragraphs 44 and 48. Paragraph 121, device 122 is configured to identify a starting location and a destination. The starting location and destination may be identified through an input from an input interface);
execute output actions and set up processes necessary for fulfillment of the service edge device user query (Paragraph 94, the output model may be used by an autonomous vehicle or navigation system to provide commands or instructions to the vehicle);…
train and update local machine and deep learning models using the received local data (Paragraph 141, device 122 may use the same local training data or may update the training data with newly collected sensor data. Paragraph 7, training the model using a locally acquired data instance);
upload trained and updated local model parameters to a service intermediary server (Paragraph 89, each device communicates with the parameter server 137 to retrieve the latest model parameters or upload its learned parameters); and
execute service actions received from a service intermediary server (Paragraph 65, the server may also provide historical, future, recent or current traffic conditions for the links, segments, paths, or routes using historical, recent, or real time collected data. The server may receive updates from devices 122 or vehicles on the roadway regarding the HD map. The server may generate routing instructions for devices 122 as a function of HD map updates. Paragraph 94, the output model may be used by an autonomous vehicle or navigation system to provide commands or instructions to the vehicle); and…

aggregate the received updated local model parameters from the subset of service edge devices and compute the average value of the local model parameters (Paragraph 56, parameter servers 137 may be configured to aggregate parameters from one or more models that are trained on the devices 122 and parameter server 137 does not wait to batch results or average incoming trained model parameters);
update the local machine and deep learning global models using the computed average values of the local model parameters as new global model parameters (Paragraph 58, parameter server 137 updates each time a device (worker unit) sends a parameter vector to the parameter server 137. Paragraph 59);
send the updated local machine and deep learning global models to the one or more service edge devices (Paragraph 89, each device communicates with the parameter server 137 to retrieve the latest model parameters)….
While Capopta does discuss communicating model parameters from the edge devices to the server (Paragraph 137, the device may send an updated local parameter set), Capopta does not appear to expressly teach receive and store global data from service edge devices and external sources; feed the global data into the local machine and deep learning global models to generate as output a service action; and send the service action to one or more service edge devices for execution.
Nagaraju teaches receive and store global data from service edge devices and external sources (Paragraph 22, the server computer system updates a global machine-learning model (“global model”) by training the global model using the global edge data from all (or at least more than one) of the edge devices); feed the global data into the local machine and deep learning global models to generate as output a service action (Paragraph 22, the server computer system updates a global machine-learning model (“global model”) by training the global model using the global edge data from all (or at least more than one) of the edge devices); and send the service action to one or more service edge devices for execution (Paragraph 22, the server computer system can send model data (e.g., the updated global model itself, just an updated portion of the global model, or other data indicative of how the global model has been updated) to each of the edge devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta include the edge-based machine learning techniques of Nagaraju in order to store raw edge data and perform analysis on that data later thereby providing greater flexibility by enabling analysis of all the generated edge data instead of only a small subset of it (see Nagaraju at paragraphs 6-10).
While Capopta does discuss generating an audio message relayed to the user by an output device to the user (Paragraph 119, device 122 may also include an output interface that may present visual or non-visual information such as audio information), Capopta as modified by Nagaraju does not appear to expressly teach generate a voice or text message relayed by a virtual assistant indicating that the service edge device user query has been received, understood, and an action responsive to the user query has been initialized or completed; select a subset of service edge devices to which to upload trained and updated local model parameters, wherein at least one of the service edge devices selected is subscribed to a different service intermediary server from the service intermediary server performing the selection; and wherein the local machine and deep learning models comprise a graph-based neural network.
Malik teaches generate a voice or text message relayed by a virtual assistant indicating that the service edge device user query has been received, understood, and an action responsive to the user query has been initialized or completed (Paragraph 6, assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion). Paragraph 35, the user may provide input via different modalities. As an example and not by way of limitation, the modalities may include audio, text, image, video, motion, orientation, etc. The assistant application 136 may communicate the user input to the assistant system 140. Based on the user input, the assistant system 140 may generate responses. Paragraph 52, as an example and not by way of limitation, a user input may comprise “show me how to get to the coffee shop”. The NLU module 210 may identify the particular coffee shop that the user wants to go based on the user's personal information and the associated contextual information. Paragraph 45. Paragraph 55, with dialog optimization the assistant system 140 may not need to confirm who a user wants to call because the assistant system 140 has high confidence); select a subset of service edge devices to which to upload trained and updated local model parameters, wherein at least one of the service edge devices selected is subscribed to a different service intermediary server from the service intermediary server performing the selection (Paragraph 102, a subset of client systems Sm t+1 may be selected for training. Paragraph 103, systems 130 b and 130 d may then each train the neural network model on the respective pluralities of examples 530 b and 530 d to generate a plurality of updated model parameters. Client systems 130 b and 130 d may then each calculate respective user valuations 540 b and 540 d. User valuations 540 b and 540 d may represent a measure of utility of training the neural network model on the respective pluralities of examples 530 b and 530 d in a subsequent round of model training. Client systems 130 b and 130 d may then each send the respective plurality of updated model parameters. Figure 1, third-party system 170, social networking system 160 and servers 162. Paragraphs 34 and 42); and wherein the local machine and deep learning models comprise a graph-based neural network (Figures 15 and 13. Paragraph 51, the NLU module 210 may additionally extract information from one or more of a social graph, a knowledge graph, or a concept graph. Paragraph 52, the parser may be based on a deep learning architecture comprising multiple long-short term memory (LSTM) networks. As an example and not by way of limitation, the parser may be based on a recurrent neural network grammar (RNNG) model, which is a type of recurrent and recursive LSTM algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju to include the personal assistant machine learning techniques of Malik to leverage both client-side and server-side machine learning modeling to effectively assist a user in an efficient and timely manner (see Malik at paragraphs 6-10).
Capopta as modified by Nagaraju and Malik does not appear to expressly teach a plurality of service intermediary servers arranged as a federated network in which each service intermediary server of the plurality of service intermediary servers is linked to, and configured to share information with, each of the other service intermediary servers, and wherein each service intermediary server comprises a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, causes the computing device to.
Hinton teaches a plurality of service intermediary servers arranged as a federated network in which each service intermediary server of the plurality of service intermediary servers is linked to, and configured to share information with, each of the other service intermediary servers, and wherein each service intermediary server comprises a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, causes the computing device to (Figure 3, federated architecture including multiple servers. Paragraph 42, in a federated scheme, enterprises cooperate in a collective manner such that users in one enterprise can leverage relationships with a set of enterprises through an enterprise's participation in a federation of enterprises. Users can be granted access to resources at any of the federated enterprises as if they had a direct relationship with each enterprise. Users are not required to register at each business of interest, and users are not constantly required to identify and authenticate themselves. Hence, within this federated environment, an authentication scheme allows for a single-sign-on experience within the rapidly evolving heterogeneous environments in information technology. Figure 2, computer program product 220, computer readable medium 218, program code 216, processor 204, memory 206, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the federated environment management techniques of Hinton to ease the administrative burden on service providers (see Hinton at paragraph 5).

As to dependent claim 2, Malik further teaches the local machine and deep learning models comprise a natural language understanding model (Paragraph 6, the assistant system may analyze the user input using natural-language understanding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju to include the personal assistant machine learning techniques of Malik to leverage both client-side and server-side machine learning modeling to effectively assist a user in an efficient and timely manner (see Malik at paragraphs 6-10).

As to independent claim 9, Capopta teaches:
A method for intelligent service intermediation, comprising the steps of (Abstract):
receiving updated local machine and deep learning global model parameters (Paragraph 52, devices 122 receive at least instructions, updates, the model, and model parameters from the campaign server);
applying the updated local machine and deep learning global model parameters to the local models stored in the service edge device (Paragraph 61, devices 122 may use trained models (using received parameters));
receiving local data from service edge device sensors (Paragraph 62, device 122 may be configured to acquire sensor data. Paragraph 122);
feeding the received local data as input into one or more of the updated local machine and deep learning models to generate output actions responsive to a service edge device user query (Paragraph 45, models may obtain data through a data collection interface that makes available local data from the sensors through a common API. Paragraph 47, a model (e.g. machine-learned network). Paragraph 2, data from remote sensors is continuously collected, communicated, and processed to make inferences. Paragraphs 44 and 48. Paragraph 121, device 122 is configured to identify a starting location and a destination. The starting location and destination may be identified through an input from an input interface);
executing output actions and set up processes necessary for fulfillment of the service edge device user query (Paragraph 94, the output model may be used by an autonomous vehicle or navigation system to provide commands or instructions to the vehicle);…
training and updating local machine and deep learning models using the received local data (Paragraph 141, device 122 may use the same local training data or may update the training data with newly collected sensor data. Paragraph 7, training the model using a locally acquired data instance);…
executing service actions received from a service intermediary server (Paragraph 65, the server may also provide historical, future, recent or current traffic conditions for the links, segments, paths, or routes using historical, recent, or real time collected data. The server may receive updates from devices 122 or vehicles on the roadway regarding the HD map. The server may generate routing instructions for devices 122 as a function of HD map updates. Paragraph 94, the output model may be used by an autonomous vehicle or navigation system to provide commands or instructions to the vehicle);…
aggregating the received updated local model parameters from the subset of service edge devices and compute the average value of the local model parameters (Paragraph 56, parameter servers 137 may be configured to aggregate parameters from one or more models that are trained on the devices 122 and parameter server 137 does not wait to batch results or average incoming trained model parameters);
updating the local machine and deep learning global models using the computed average values of the local model parameters as new global model parameters (Paragraph 58, parameter server 137 updates each time a device (worker unit) sends a parameter vector to the parameter server 137. Paragraph 59);
sending the updated local machine and deep learning global models to the one or more service edge devices (Paragraph 89, each device communicates with the parameter server 137 to retrieve the latest model parameters)….
While Capopta does discuss communicating model parameters from the edge devices to the server (Paragraph 137, the device may send an updated local parameter set), Capopta does not appear to expressly teach receiving and storing global data from service edge devices and external sources; feeding the global data into the local machine and deep learning global models to generate as output a service action; and sending the service action to one or more service edge devices for execution.
Nagaraju teaches receiving and storing global data from service edge devices and external sources (Paragraph 22, the server computer system updates a global machine-learning model (“global model”) by training the global model using the global edge data from all (or at least more than one) of the edge devices); feeding the global data into the local machine and deep learning global models to generate as output a service action (Paragraph 22, the server computer system updates a global machine-learning model (“global model”) by training the global model using the global edge data from all (or at least more than one) of the edge devices); and sending the service action to one or more service edge devices for execution (Paragraph 22, the server computer system can send model data (e.g., the updated global model itself, just an updated portion of the global model, or other data indicative of how the global model has been updated) to each of the edge devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta include the edge-based machine learning techniques of Nagaraju in order to store raw edge data and perform analysis on that data later thereby providing greater flexibility by enabling analysis of all the generated edge data instead of only a small subset of it (see Nagaraju at paragraphs 6-10).
While Capopta does discuss generating an audio message relayed to the user by an output device to the user (Paragraph 119, device 122 may also include an output interface that may present visual or non-visual information such as audio information), Capopta as modified by Nagaraju does not appear to expressly teach generating a voice or text message relayed by a virtual assistant indicating that the service edge device user query has been received, understood, and an action responsive to the user query has been initialized or completed; selecting, using a service intermediary server of the plurality of service intermediary servers, a subset of service edge devices to which to upload trained and updated local model parameters, wherein at least one of the service edge devices selected is subscribed to a different service intermediary server from the service intermediary server performing the selection; and wherein the local machine and deep learning global models comprise a graph-based neural network.
Malik teaches generating a voice or text message relayed by a virtual assistant indicating that the service edge device user query has been received, understood, and an action responsive to the user query has been initialized or completed (Paragraph 6, assistant system may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion). Paragraph 35, the user may provide input via different modalities. As an example and not by way of limitation, the modalities may include audio, text, image, video, motion, orientation, etc. The assistant application 136 may communicate the user input to the assistant system 140. Based on the user input, the assistant system 140 may generate responses. Paragraph 52, as an example and not by way of limitation, a user input may comprise “show me how to get to the coffee shop”. The NLU module 210 may identify the particular coffee shop that the user wants to go based on the user's personal information and the associated contextual information. Paragraph 45. Paragraph 55, with dialog optimization the assistant system 140 may not need to confirm who a user wants to call because the assistant system 140 has high confidence); selecting, using a service intermediary server of the plurality of service intermediary servers, a subset of service edge devices to which to upload trained and updated local model parameters, wherein at least one of the service edge devices selected is subscribed to a different service intermediary server from the service intermediary server performing the selection (Paragraph 102, a subset of client systems Sm t+1 may be selected for training. Paragraph 103, systems 130 b and 130 d may then each train the neural network model on the respective pluralities of examples 530 b and 530 d to generate a plurality of updated model parameters. Client systems 130 b and 130 d may then each calculate respective user valuations 540 b and 540 d. User valuations 540 b and 540 d may represent a measure of utility of training the neural network model on the respective pluralities of examples 530 b and 530 d in a subsequent round of model training. Client systems 130 b and 130 d may then each send the respective plurality of updated model parameters. Figure 1, third-party system 170, social networking system 160 and servers 162. Paragraphs 34 and 42); and wherein the local machine and deep learning global models comprise a graph-based neural network (Figures 15 and 13. Paragraph 51, the NLU module 210 may additionally extract information from one or more of a social graph, a knowledge graph, or a concept graph. Paragraph 52, the parser may be based on a deep learning architecture comprising multiple long-short term memory (LSTM) networks. As an example and not by way of limitation, the parser may be based on a recurrent neural network grammar (RNNG) model, which is a type of recurrent and recursive LSTM algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju to include the personal assistant machine learning techniques of Malik to leverage both client-side and server-side machine learning modeling to effectively assist a user in an efficient and timely manner (see Malik at paragraphs 6-10).
Capopta as modified by Nagaraju and Malik does not appear to expressly teach uploading trained and updated local model parameters to a plurality of service intermediary servers arranged as a federated network in which each service intermediary server of the plurality of intermediary servers is linked to, and configured to share information with, each of the other service intermediary servers.
Hinton teaches uploading trained and updated local model parameters to a plurality of service intermediary servers arranged as a federated network in which each service intermediary server of the plurality of intermediary servers is linked to, and configured to share information with, each of the other service intermediary servers (Figure 3, federated architecture including multiple servers. Paragraph 42, in a federated scheme, enterprises cooperate in a collective manner such that users in one enterprise can leverage relationships with a set of enterprises through an enterprise's participation in a federation of enterprises. Users can be granted access to resources at any of the federated enterprises as if they had a direct relationship with each enterprise. Users are not required to register at each business of interest, and users are not constantly required to identify and authenticate themselves. Hence, within this federated environment, an authentication scheme allows for a single-sign-on experience within the rapidly evolving heterogeneous environments in information technology. Figure 2, computer program product 220, computer readable medium 218, program code 216, processor 204, memory 206, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the federated environment management techniques of Hinton to ease the administrative burden on service providers (see Hinton at paragraph 5).

As to dependent claim 10, Malik further teaches the local machine and deep learning models comprise a natural language understanding model (Paragraph 6, the assistant system may analyze the user input using natural-language understanding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju to include the personal assistant machine learning techniques of Malik to leverage both client-side and server-side machine learning modeling to effectively assist a user in an efficient and timely manner (see Malik at paragraphs 6-10).

Claims 3 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Capopta in view of Nagaraju, Malik, Hinton, and Yusuf et al. (Int’l. Pat. App. Pub. No. WO 2021/181095 A1, hereinafter Yusuf).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Malik further teaches the local machine and deep learning models determine context-sensitive intent... when generating output actions (Paragraph 51, the natural-language understanding (NLU) module 210 may identify one or more of a domain, an intent, or a slot from the user input in a personalized and context-aware manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju to include the personal assistant machine learning techniques of Malik to leverage both client-side and server-side machine learning modeling to effectively assist a user in an efficient and timely manner (see Malik at paragraphs 6-10).
Capopta as modified by Nagaraju and Malik does not appear to expressly teach sentiment analysis.
Yusuf teaches sentiment analysis (Paragraph 60, sentiment analysis may be applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the personal assistant machine learning techniques of Yusuf to improve customer experience (see Yusuf at paragraph 2).

As to dependent claim 11, the rejection of claim 9 is incorporated.
Malik further teaches the local machine and deep learning models determine context-sensitive intent… when generating output actions (Paragraph 51, the natural-language understanding (NLU) module 210 may identify one or more of a domain, an intent, or a slot from the user input in a personalized and context-aware manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju to include the personal assistant machine learning techniques of Malik to leverage both client-side and server-side machine learning modeling to effectively assist a user in an efficient and timely manner (see Malik at paragraphs 6-10).
Capopta as modified by Nagaraju and Malik does not appear to expressly teach sentiment analysis.
Yusuf teaches sentiment analysis (Paragraph 60, sentiment analysis may be applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the personal assistant machine learning techniques of Yusuf to improve customer experience (see Yusuf at paragraph 2).

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Capopta in view of Nagaraju, Malik, Hinton, and Prabhakaran et al. (U.S. Pat. App. Pub. No. 2021/0109785, hereinafter Prabhakaran).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Capopta as modified by Nagaraju and Malik does not appear to expressly teach a discriminator comprising a plurality of programming instructions stored in a memory of, and operating on at least one processor of, the computing device of each service edge device, wherein the plurality of programming instructions, when operating on the at least one processor, causes the computing device to: request global and external data from one or the plurality of service intermediary servers; and determine which service edge device functions and processes may be executed using only local data, determine which functions and processes can begin while global and external data are being retrieved, and determine which functions and processes cannot begin until global and external data are received.
Prabhakaran teaches a discriminator comprising a plurality of programming instructions stored in a memory of, and operating on at least one processor of, the computing device of each service edge device, wherein the plurality of programming instructions, when operating on the at least one processor, causes the computing device to (Paragraph 61, the function scheduling controller 814 determines whether functions can be held for a time duration to collect additional inputs (e.g., a batch of inputs)): request global and external data from one or the plurality of service intermediary servers (Paragraph 63, the example function batching system 900 includes an example FaaS server 902 and the example Edge platform 802 of FIG. 8 and/or the example smart NIC 812 of FIG. 8. The example FaaS server 902 receives input data and function requests from an example external device 904); and determine which service edge device functions and processes may be executed using only local data, determine which functions and processes can begin while global and external data are being retrieved, and determine which functions and processes cannot begin until global and external data are received (Paragraph 68, the function scheduling controller 814 sends the functions 912 stored in the queue 910 to the example FaaS client 918. Paragraph 74, in some examples, the target hardware can execute a function on a batch of inputs. However, in some examples, the target hardware executes a batch of inputs sequentially (e.g., the target hardware does not support batching). The function evaluator 1006 accesses the function rules database 1012 to determine whether the target hardware of the function supports batching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the edge-based machine learning batching of Prabhakaran to increase computing performance (e.g., throughput, etc.) (see Prabhakaran at paragraph 22).

As to dependent claim 7, Prabhakaran further teaches context-sensitive business rules stored in the memory of each service edge device, wherein the context-sensitive business rules may be used by the discriminator when determining when to request and wait for global and external data from the service intermediary server (Paragraph 74, function rules database 1012 to determine whether the function supports batching. Paragraph 65, function scheduling controller 814 analyzes the function invocation 906 based on the SLA of the function, the telemetry data 908, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the edge-based machine learning batching of Prabhakaran to increase computing performance (e.g., throughput, etc.) (see Prabhakaran at paragraph 22).

As to dependent claim 14, the rejection of claim 9 is incorporated.
Capopta as modified by Nagaraju and Malik does not appear to expressly teach requesting, by one of the service edge devices, global and external data from one of the plurality of service intermediary servers; and determining which service edge device functions and processes may be executed using only local data, determining which functions and processes can begin while global and external data are being retrieved, and determining which functions and processes cannot begin until global and external data are received.
Prabhakaran teaches requesting, by one of the service edge devices, global and external data from one of the plurality of service intermediary servers (Paragraph 63, the example function batching system 900 includes an example FaaS server 902 and the example Edge platform 802 of FIG. 8 and/or the example smart NIC 812 of FIG. 8. The example FaaS server 902 receives input data and function requests from an example external device 904. Paragraph 61, the function scheduling controller 814 determines whether functions can be held for a time duration to collect additional inputs (e.g., a batch of inputs)); and determining which service edge device functions and processes may be executed using only local data, determining which functions and processes can begin while global and external data are being retrieved, and determining which functions and processes cannot begin until global and external data are received (Paragraph 68, the function scheduling controller 814 sends the functions 912 stored in the queue 910 to the example FaaS client 918. Paragraph 74, in some examples, the target hardware can execute a function on a batch of inputs. However, in some examples, the target hardware executes a batch of inputs sequentially (e.g., the target hardware does not support batching). The function evaluator 1006 accesses the function rules database 1012 to determine whether the target hardware of the function supports batching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the edge-based machine learning batching of Prabhakaran to increase computing performance (e.g., throughput, etc.) (see Prabhakaran at paragraph 22).

As to dependent claim 15, Prabhakaran further teaches context-sensitive business rules stored in the memory of the service edge device, wherein the context-sensitive business rules may be used by the discriminator when determining when to request and wait for global and external data from the service intermediary server (Paragraph 74, function rules database 1012 to determine whether the function supports batching. Paragraph 65, function scheduling controller 814 analyzes the function invocation 906 based on the SLA of the function, the telemetry data 908, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the edge-based machine learning batching of Prabhakaran to increase computing performance (e.g., throughput, etc.) (see Prabhakaran at paragraph 22).

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Capopta in view of Nagaraju, Malik, Hinton, and Guim Bernat et al. (U.S. Pat. App. Pub. No. 2021/0144517, hereinafter Guim Bernat).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Capopta as modified by Nagaraju and Malik does not appear to expressly teach a service intermediator comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to: select a subset of service edge devices to comprise an awareness layer wherein each of the service edge devices in the awareness layer are configured to recognize one another and share data with one another; coordinate distribution of service actions among service edge devices within the awareness layer; receive requests for global and external data; and forward global and external data to the service edge devices in the awareness layer.
Guim Bernat teaches a service intermediator comprising at least a plurality of programming instructions stored in a memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the at least one processor, cause the computing device to (Paragraph 154, in an edge computing architecture, each edge node, VM, container or even bare metal node may be self-describing, self-aware and self-managing in order to create a set of offerings that other nodes can use for-as-a-service models): select a subset of service edge devices to comprise an awareness layer wherein each of the service edge devices in the awareness layer are configured to recognize one another and share data with one another (Paragraph 431, a subset of the plurality of edge devices used for communicating the data payload); coordinate distribution of service actions among service edge devices within the awareness layer (Paragraph 685, the telemetry described below is edge-aware and coordinated); receive requests for global and external data (Paragraph 470, receiving a request at a first edge location); and forward global and external data to the service edge devices in the awareness layer (Paragraph 470, the request is executable at a second edge location of the edge cluster based on available resources of the second edge location; and forwarding the request to the second edge location for execution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the edge computing coordination techniques of Guim Bernat to provide a cloud-like distributed service, to offer orchestration and management for applications and coordinated service instances (see Guim Bernat at paragraph 2).

As to dependent claim 16, the rejection of claim 9 is incorporated.
Capopta as modified by Nagaraju and Malik does not appear to expressly teach selecting a subset of service edge devices to comprise an awareness layer wherein each of the service edge devices in the awareness layer are configured to recognize one another and share data with one another; coordinating distribution of service actions among service edge devices within the awareness layer; receiving requests for global and external data; and forwarding global and external data to the service edge devices in the awareness layer.
Guim Bernat teaches selecting a subset of service edge devices to comprise an awareness layer wherein each of the service edge devices in the awareness layer are configured to recognize one another and share data with one another (Paragraph 431, a subset of the plurality of edge devices used for communicating the data payload. Paragraph 154, in an edge computing architecture, each edge node, VM, container or even bare metal node may be self-describing, self-aware and self-managing in order to create a set of offerings that other nodes can use for-as-a-service models); coordinating distribution of service actions among service edge devices within the awareness layer (Paragraph 685, the telemetry described below is edge-aware and coordinated); receiving requests for global and external data (Paragraph 470, receiving a request at a first edge location); and forwarding global and external data to service edge devices in the awareness layer (Paragraph 470, the request is executable at a second edge location of the edge cluster based on available resources of the second edge location; and forwarding the request to the second edge location for execution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the edge-based machine learning of Capopta as modified by Nagaraju and Malik to include the edge computing coordination techniques of Guim Bernat to provide a cloud-like distributed service, to offer orchestration and management for applications and coordinated service instances (see Guim Bernat at paragraph 2).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123